856 F.2d 197
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Nugene WILSON, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 87-3281.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1988.

Before KEITH, KENNEDY and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This pro se federal prisoner appeals the district court's order denying his motion to vacate, set aside, or correct sentence filed pursuant to 28 U.S.C. Sec. 2255 and his request to correct a presentence investigation report.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration of the record and the briefs, the panel unanimously agrees that oral argument is unnecessary.  Fed.R.App.P. 34(a).


2
Defendant pleaded guilty to a charge of kidnapping in violation of 18 U.S.C. Sec. 1201;  he was sentenced to serve 25 years of imprisonment.  In a motion filed pursuant to 28 U.S.C. Sec. 2255, defendant alleged that the sentencing court did not comply with the requirements of Fed.R.Crim.P. 32(a)(1)(A) and (c)(3)(A).  Defendant specifically complained that the sentencing judge did not inquire whether defendant and his attorney had reviewed the presentence report or if they wished to comment on the report.  Defendant also alleged that the sentencing court erroneously relied on misinformation in the presentence report which he now seeks to correct.


3
The district court determined that defendant failed to establish grounds for relief and denied the motion.  On appeal, defendant reasserts his claim that the sentencing court failed to comply with Rule 32 and alleges that he received ineffective assistance of counsel.


4
Upon review, we conclude that the district court properly denied the Sec. 2255 motion to vacate sentence and the request to correct the presentence report.  We also note that defendant's allegation of ineffective assistance of counsel is not properly before the court because the issue was not presented to the district court.   United States v. Baker, 807 F.2d 1315, 1321 (6th Cir.1986).


5
Accordingly, the district court's order filed February 20, 1987, is hereby affirmed for the reasons stated by the district court in its opinion and order.  Rule 9(b)(5), Rules of the Sixth Circuit.